Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
catalyst support frame and three-way catalyst of claim 4;
first guiding device, second guiding device, and reloading starting device of claim 10;
storage box of claim 11;
first photoelectric encoder and second photoelectric encoder of claim 13;
self-balancing device of claim 14;
heat energy recycling module of claim 15;
protection module of claim 16; and 
concave-shaped heat exchanger of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Claim 2 recites “wherein the burner further comprises at least one of a fan, a driving device, a regulating valve, a fire shield, and a flame sensor” which constitutes a Markush group.
	Claim 4 recites “the other side of the flue gas recycling pipe.” The examiner does not believe this constitutes a lack of antecedent basis, however the limitation will be interpreted as -another side of the flue gas recycling pipe-. The applicant may mean -another side of the flue gas recycling pipe opposite the one side- but this interpretation appears unsupported by the applicant’s specification.

Claim Interpretation
	Claim 13 recites “a second photoelectric code” which should presumably be -a second photoelectric encoder-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the driving wheel." There is insufficient antecedent basis for this limitation in the claim. For examination, “the driving wheel” will be interpreted as -a driving wheel-. It is also possible the applicant intended claim 12 to depend from claim 7 which possesses the requisite antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US 0422278 A), hereinafter Archer.

Regarding claim 1, Archer discloses a burner, characterized in that, the burner comprising:
a combustion chamber (The chamber forward of L’ in the direction of flow);
a mixing chamber (The chamber rearward of L’ in the direction of flow) provided with a fuel gas inlet end (                        
                            
                                
                                    K
                                
                                
                                    5
                                
                            
                        
                    ), an air inlet end (                        
                            
                                
                                    K
                                
                                
                                    3
                                
                            
                        
                    ), and an outlet end (L’), and the outlet end is connected to the combustion chamber (Via L’);
wherein, multiple gas discharge holes are formed in one side surface of the combustion chamber in an axial direction (Figures 1 and 5).

    PNG
    media_image1.png
    360
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    439
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    253
    385
    media_image3.png
    Greyscale

Regarding claim 2, Archer discloses the burner according to claim 1, wherein the burner further comprises at least one of a fan (J), a driving device, a regulating valve, a fire shield (L²), and a flame sensor; 
the fan is connected to the air inlet end of the mixing chamber, and is used for air blowing into the mixing chamber (Figure 1); 
the driving device is arranged at one end or both ends of the combustion chamber, and is used for driving the combustion chamber to rotate; 
the regulating valve is arranged at the fuel gas inlet end; 
the fire shield is located above the gas discharge holes (Figure 1); 
the flame sensor is arranged in the mixing chamber and is in communication connection with the regulating valve.

Regarding claim 5, Archer discloses the burner according to claim 1, wherein the mixing chamber further comprises a fuel gas mixing pipe and an oxidant gas mixing pipe, and the fuel gas mixing pipe and the oxidant gas mixing pipe are disposed in the mixing chamber (K²), the fuel gas mixing pipe communicates with the fuel gas inlet end, the oxidant gas mixing pipe communicates with the air inlet end (Figures 4 and 5), and the fuel gas mixing pipe and the oxidant gas mixing pipe are provided with through holes in an axial direction (The inner diameter of the pipes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Jensen (US 3963414 A), hereinafter Jensen.

Regarding claim 3, Archer discloses the burner according to claim 1. 

Archer does not disclose wherein the burner further comprises a flue gas recycling section, the flue gas recycling section communicates with the combustion chamber, and the flue gas recycling section includes a recycling casing, a flue gas guide pipe, a flue gas recycling pipe, and a draining fan; the recycling casing is arranged on the top of the combustion chamber and communicates with the combustion chamber; one end of the flue gas guide pipe communicates with the recycling casing, and the other end of the flue gas guide pipe communicates with the middle of the flue gas recycling pipe; and the draining fan is provided at a connection between the flue gas guide pipe and the flue gas recycling pipe.

However, Jensen teaches wherein the burner further comprises a flue gas recycling section, the flue gas recycling section communicates with the combustion chamber (Figures 1 and 2), and the flue gas recycling section includes a recycling casing (14), a flue gas guide pipe (16), a flue gas recycling pipe (The pipe exiting from 17), and a draining fan (17); the recycling casing is arranged on the top of the combustion chamber and communicates with the combustion chamber (“This slot provides communication between the interior of the heater casing 1 and a plenum chamber 14 extending across the top of such casing” column 3, line 32); one end of the flue gas guide pipe communicates with the recycling casing, and the other end of the flue gas guide pipe communicates with the middle of the flue gas recycling pipe; and the draining fan is provided at a connection between the flue gas guide pipe and the flue gas recycling pipe (Figure 1).

    PNG
    media_image4.png
    634
    543
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    726
    223
    media_image5.png
    Greyscale

In view of Jensen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the burner further comprises a flue gas recycling section, the flue gas recycling section communicates with the combustion chamber, and the flue gas recycling section includes a recycling casing, a flue gas guide pipe, a flue gas recycling pipe, and a draining fan; the recycling casing is arranged on the top of the combustion chamber and communicates with the combustion chamber; one end of the flue gas guide pipe communicates with the recycling casing, and the other end of the flue gas guide pipe communicates with the middle of the flue gas recycling pipe; and the draining fan is provided at a connection between the flue gas guide pipe and the flue gas recycling pipe as is taught in Jensen, in the burner disclosed by .
One would have been motivated to include wherein the burner further comprises a flue gas recycling section, the flue gas recycling section communicates with the combustion chamber, and the flue gas recycling section includes a recycling casing, a flue gas guide pipe, a flue gas recycling pipe, and a draining fan; the recycling casing is arranged on the top of the combustion chamber and communicates with the combustion chamber; one end of the flue gas guide pipe communicates with the recycling casing, and the other end of the flue gas guide pipe communicates with the middle of the flue gas recycling pipe; and the draining fan is provided at a connection between the flue gas guide pipe and the flue gas recycling pipe because Jensen states “The effluent combustion gas is drawn from the plenum chamber through the duct 16 by suction produced by the exhaust fan or blower 17” (column 3, line 40). Therefore, including the structure taught by Jensen will more effectively direct and discard the combustion gases of Archer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Jensen, and further in view of Kensuke (WO 2017159079 A1), hereinafter Kensuke.

Regarding claim 4, Archer, as modified by Jensen, discloses the burner according to claim 3. 

Jensen further teaches wherein the flue gas recycling section further comprises a drive motor, and the drive motor is disposed on one side of the flue gas recycling pipe, an output shaft thereof is connected to the draining fan (Figure 1 shows an unlabeled motor attached to fan 17).

Archer as modified by Jensen, does not disclose wherein the flue gas recycling section further comprises a catalyst support frame, and a three-way catalyst, and the catalyst support frame is disposed on the other side of the flue gas recycling pipe, and the three-way catalyst is disposed on the catalyst support frame.

However, Kensuke teaches wherein the flue gas recycling section further comprises a catalyst support frame, and a three-way catalyst, and the catalyst support frame is disposed on the other side of the flue gas recycling pipe, and the three-way catalyst is disposed on the catalyst support frame (“an exhaust gas treatment unit 23 containing a three-way catalyst is provided at the other end of the radiant tube 11 for discharging the combustion exhaust gas, and the exhaust gas after combustion” line 158 of the translation).

    PNG
    media_image6.png
    318
    490
    media_image6.png
    Greyscale

In view of Kensuke’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the flue gas recycling section further comprises a catalyst support frame, and a three-way catalyst, and the catalyst support frame is disposed on the other side of the flue gas recycling pipe, and the three-way catalyst is disposed on the catalyst support frame as is taught in Kensuke, in the burner as presently modified.
One would have been motivated to include wherein the flue gas recycling section further comprises a catalyst support frame, and a three-way catalyst, and the catalyst support frame is disposed on the other side of the flue gas recycling pipe, and the three-way catalyst is disposed on the catalyst support frame because Kensuke states “the combustion exhaust gas does not contain NOx or unburned component gas, the combustion exhaust gas can be appropriately discharged to the outside” (line 128 of the translation). Therefore, including the catalyst taught by Kensuke will reduce pollutants in the exhaust of the burner as presently modified.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 101109210 A), hereinafter Wang, in view of Archer.

Regarding claim 6, Lott discloses a locomotive for spreading waterproof coil in hot melt manner, characterized in that (When reading the preamble in the context of the entire claim, the recitation locomotive is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. The examiner notes that “locomotive” typically connotes self-propelled, however the claim does not require any self-propelling elements), the locomotive for spreading waterproof coil in hot melt manner comprising: 
a locomotive frame (19) provided with a coil support (20) for supporting a waterproof coil (24); 
a burner, which is arranged at the bottom of the locomotive frame and is used for heating the coil (7, 9, 10).

    PNG
    media_image7.png
    489
    549
    media_image7.png
    Greyscale

Wang does not disclose wherein the burner is the burner according to claim 1.

However, Archer teaches the burner according to claim 1 (See the application of Archer to claim 1).

In view of Archer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the burner according to claim 1 as is taught in Archer, in the device disclosed by Wang.
One would have been motivated to include the burner according to claim 1 because Archer states “the streams of mingled air and gas issuing under pressure from the nozzles K² impinge before passing through the perforations, thereby causing a more thorough intermixture of the gas and air” (page 2, line 8). Therefore, including the burner structure of Archer will improve mixing of the fuel and air.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Archer, and further in view of Lott (DE 4416452 A1), hereinafter Lott.

Regarding claim 7, Wang, as modified by Archer, discloses the locomotive for spreading waterproof coil in hot melt manner according to claim 6, wherein the locomotive for spreading waterproof coil in hot melt manner further comprises: 
a compaction roller hinged to the front end of the locomotive frame (33); 
a guide roller (18), which is arranged on the locomotive frame and is located between the coil support and the compaction roller, and the waterproof coil can be provided around the compaction roller via the guide roller (32). 

Wang, as modified by Archer, does not disclose a driving wheel, which can drive the locomotive for spreading waterproof coil in hot melt manner to run and lay the waterproof coil on the ground. 

However, Lott teaches a driving wheel, which can drive the locomotive for spreading waterproof coil in hot melt manner to run and lay the waterproof coil on the ground (“2 Instead of a user pulling the frame, a drive unit, in particular an electric motor, can also be provided for the travel drive” paragraph [0017]).

    PNG
    media_image8.png
    506
    748
    media_image8.png
    Greyscale

In view of Lott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a driving wheel, which can drive the locomotive for spreading waterproof coil in hot melt manner to run and lay the waterproof coil on the ground as is taught in Lott, in the device disclosed by Wang.
One would have been motivated to include a driving wheel, which can drive the locomotive for spreading waterproof coil in hot melt manner to run and lay the waterproof coil on the ground because a driving wheel will simplify moving the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Archer, in view of ***.

Regarding claim 10, Wang, as modified by Archer, discloses the locomotive for spreading waterproof coil in hot melt manner according to claim 6, wherein the coil support comprises a first coil support and a second coil support (Figure 2 of Wang); 
the locomotive for spreading waterproof coil in hot melt manner further includes: 
a first guiding device for tensioning and guiding the waterproof coil released from the first coil support under the compaction roller (25); 
a second guiding device for tensioning and guiding the waterproof coil released from the second coil support under the compaction roller (28); 
a reloading starting device which is connected with the first guiding device or the second guiding device, and is used for starting the first guiding device or the second guiding device to convey the end of the waterproof coil under the compaction roller (27).

    PNG
    media_image9.png
    553
    434
    media_image9.png
    Greyscale

Wang, as modified by Archer, does not disclose wherein the reloading starting device is electrically connected with the first guiding device or the second guiding device.

However, McCool teaches wherein the reloading starting device is electrically connected with the first guiding device or the second guiding device (“The improved device 21 shown in FIGS. 1 and 2 has the distinct advantage of ease in loading a new roll of tab material in that it is unnecessary to open the head 24 to thread the new roll of paper through the device. The end of a new roll of paper can be merely inserted between the rollers 34 and 36 and the motor 38 operated until the paper advances” column 3, line 18).

    PNG
    media_image10.png
    241
    479
    media_image10.png
    Greyscale

In view of McCool’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the reloading starting device is electrically connected with the first guiding device or the second guiding device as is taught in McCool, in the device disclosed by Wang.
One would have been motivated to include wherein the reloading starting device is electrically connected with the first guiding device or the second guiding device because McCool states that this feature simplifies loading a new roll. Therefore including the electrical motor to the guiding device will simplify loading a new roll in Wang.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Archer, in view of Gates (US 20180217587 A1), hereinafter Gates, and further in view of Smith (US 2500583 A), hereinafter Smith.

Regarding claim 12, Wang, as modified by Archer, discloses the locomotive for spreading waterproof coil in hot melt manner according to claim 6, further comprising a control unit (2, 5), the compaction roller is hinged to the locomotive frame through a hinge bracket (the bracket holding 32 to which 33 is hinged).

Wang, as modified by Archer, does not disclose wherein the driving wheel comprises a first driving wheel and a second driving wheel, the first driving wheel and the second driving wheel are symmetrically disposed on both sides of one end of the locomotive frame, the first driving wheel is provided with a first driving motor, the second driving motor is provided with a second driving motor, and the control unit is in communication connection with the hinge bracket, the first driving motor, and the second driving motor.

However, Gates teaches wherein the driving wheel comprises a first driving wheel and a second driving wheel, the first driving wheel and the second driving wheel are symmetrically disposed on both sides of one end of the locomotive frame, the first driving wheel is provided with a first driving motor, the second driving motor is provided with a second driving motor, and the control unit is in communication connection with the first driving motor and the second driving motor (“The base 20 includes a pair of wheels 35, 38 which are each individually powered by one of a pair of drive motors 34, 37... The base 20 includes a control unit 40 which has a receiver 46 adapted to receive commands from a transmitter 60 and a controller 47 adapted to individually control each of the drive motors 34, 37” paragraph [0026]).

    PNG
    media_image11.png
    643
    463
    media_image11.png
    Greyscale

In view of the teachings of Gates, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the driving wheel comprises a first driving wheel and a second driving wheel, the first driving wheel and the second driving wheel are symmetrically disposed on both sides of one end of the locomotive frame, the first driving wheel is provided with a first driving motor, the second driving motor is provided with a second driving motor, and the control unit is in communication connection with the first driving motor and the second driving motor as is taught in Gates, in the device disclosed by Wang.
One would have been motivated to include wherein the driving wheel comprises a first driving wheel and a second driving wheel, the first driving wheel and the second driving wheel are symmetrically disposed on both sides of one end of the locomotive frame, the first driving wheel is provided with a first driving motor, the second driving motor is provided with a second driving motor, and the control unit is in communication connection with the first driving motor and the second driving motor because Gates states “for improved maneuverability and control, it is preferable that each wheel 35, 38 include its own drive motor 34, 37. Such a configuration allows individual control of each wheel 35, 38 and can result in better control and tighter turns” (paragraph [0038]). Therefore, including the drive system of Gates will improve maneuverability of the device of Wang.

Wang, as modified by Archer and Gates, does not disclose wherein the control unit is in communication connection with the hinge bracket.

However, Smith teaches wherein the control unit is in communication connection with the hinge bracket (“a broom 101 provided with the bristle heads 100, said broom being disposed immediately below said auxiliary frame and designed for pivotal movement toward and away from the ground line, said spring 97 imposing a tension on said broom for yieldingly pressing same downwardly, said broom being raised by rearward manual movement of levers 64, 78” (column 4, line 43).

    PNG
    media_image12.png
    355
    639
    media_image12.png
    Greyscale

In view of Smith’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the control unit is in communication connection with the hinge bracket as is taught in Smith, in the device disclosed by Wang.
One would have been motivated to include wherein the control unit is in communication connection with the hinge bracket because additional control improves the ability to fine-tune results.

Allowable Subject Matter
Claims 8, 9, 11, and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided the rejections under 35 U.S.C. 112 are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arnold (US 4725328 A) 

    PNG
    media_image13.png
    347
    505
    media_image13.png
    Greyscale

Yates (US 4711600 A) “Stacks 4 route the exhaust from the fireboxes” (column 5, line 5)

    PNG
    media_image14.png
    193
    563
    media_image14.png
    Greyscale

Ito (US 3902666 A) 

    PNG
    media_image15.png
    472
    636
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762